         Case 3:20-cv-30024-MGM Document 18 Filed 05/27/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
JOHN DOE,                            )
                                     )
      Plaintiff                      )
                                     )
v.                                   ) Civil Action No. 20-30024
                                     )
                                     )
WILLIAMS COLLEGE,                    )
                                     )
      Defendant.                     )
                                     )
____________________________________)

            CERTIFICATION OF JOHN DOE PURSUANT TO LOCAL RULE 16.1

         The undersigned are the Plaintiff and his lead counsel in this case. They certify that they
have conferred (a) with a view to establishing a budget for the costs of conducting the full
course, and various alternative courses, of the litigation, and (b) to consider the resolution of the
litigation through the use of alternative dispute resolution programs such as those outlined in
Local Rule 16.4.

                                                       Respectfully submitted,

/s/ John Doe                                           /s/ Ruth O’Meara-Costello
John Doe                                               Ruth O’Meara-Costello (BBO #667566)
                                                       Zalkind Duncan & Bernstein LLP
                                                       65A Atlantic Avenue
                                                       Boston, MA 02110
                                                       (617) 742-6020
                                                       rcostello@zalkindlaw.com

Dated: May 27, 2020


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorney of
record for each party by electronic filing on May 27, 2020.


                                                       /s/ Ruth O’Meara-Costello
                                                       Ruth O’Meara-Costello
